Title: From Thomas Jefferson to Albert Gallatin, 1 February 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th: J. to 
                        mr Gallatin
                            
                            Sunday Feb. 1. 07.
                        
                        The more I consider the letter of our Ministers in London the more seriously it impresses me. I believe the
                            sine qua non we made is that of the nation, and that they would rather go on without a treaty than with one which does not
                            settle this article. under this dilemma, and at this stage of the business, had we not better take the advice of the
                            Senate? I ask a meeting at 11. oclock tomorrow to consult on this question.
                    